311 F.2d 225
NATIONAL LABOR RELATIONS BOARDv.PRODUCERS, INC.
Nos. 7010 and 7033.
United States Court of Appeals Tenth Circuit.
Oct. 31, 1962.

Dominick L. Manoli, Assoc.  Gen. Counsel, and Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
John E. Early, Evansville, Ind., for respondent.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Petitions for enforcement withdrawn, without prejudice, October 31, 1962, on motion of petitioner.